Case 1:18-bk-12831-SDR          Doc 62 Filed 01/31/19 Entered 01/31/19 13:15:31              Desc
                                 Main Document    Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  SOUTHERN DIVISION

In re:
                                                 )
 Darryl Vance Angel                              )      Case No. 1:18-BK-12831-SDR
 Sandra Kay Angel                      )
          Debtor(s)                    )     Chapter 7
______________________________________________________________________________

                MOTION FOR ORDER PURSUANT TO RULE 2005
______________________________________________________________________________

                                    NOTICE OF HEARING

 Notice is hereby given that:

 A hearing will be held on the this Motion on February 28, 2019, at 11:00 a.m., in
 Bankruptcy Courtroom B, located at 31 E. 11th Street, Chattanooga, Tennessee 37402.

 Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
 may wish to consult one.

 If you do not want the court to grant the relief requested, you or your attorney must attend
 this hearing. If you do not attend the hearing, the court may decide that you do not oppose
 the relief sought in this Motion and may enter an order granting that relief.

         Comes Jerrold Farinash, the Chapter 7 Trustee, by and through Farinash & Stofan, pursuant

to Rule 2005, FRBP and moves this Honorable Court for an Order requiring the Debtor to attend an

11 U.S.C § 341 meeting of creditors. In support of this Motion, the Movant would respectfully show

unto the Court as follows:

         1.     This case was initially converted to a case under Chapter 7 on December 14, 2018.

The first Chapter 7 Meeting of Creditors was set for January 16, 2019 at 12:30 p.m. The Debtors did

not attend. The second Meeting of Creditors was set January 30, 2019 at 12:30 p.m. The Debtors
Case 1:18-bk-12831-SDR            Doc 62 Filed 01/31/19 Entered 01/31/19 13:15:31                  Desc
                                   Main Document    Page 2 of 3


did not attend.

       2.         A Motion for Relief from Stay was recently filed and it appears there is an issue with

the legal description on the Deed of Trust involved in the Motion for Relief from Stay.

       3.         The examination of the Debtor is necessary for the proper administration of the estate.

       Wherefore, the Trustee requests the Court issue an order directing the debtor to attend the

meeting of creditors on March 13, 2019.

                                                 Respectfully submitted,

                                                 FARINASH &STOFAN

                                                 By:        s/ Jerrold D. Farinash
                                                 Jerrold D. Farinash (10220)
                                                 Attorney for Chapter 7 Trustee
                                                 100 West M L King Blvd., Ste. 816
                                                 Chattanooga, TN 37402
                                                 (423) 805-3100
                                                 jdf@8053100.com

                                       CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the MOTION FOR ORDER PURSUANT TO RULE
2005 and Accompanying Order was properly served on the following creditors and/or parties at
interest by the method indicated and on the date entered below:

       Electronically mailed by ECF to all those shown on the Notice of Electronic Filing Receipt
issued by the Clerk of Court, and specifically:


       All remaining creditors and/or parties in interest were serviced via first class United States
mail with sufficient postage to ensure deliver to its destination at the address indicated
below:


Tom Bible
Attorney for the Debtor
6918 Shallowford Rd, Ste. 100
Chattanooga, TN 37421
Case 1:18-bk-12831-SDR       Doc 62 Filed 01/31/19 Entered 01/31/19 13:15:31   Desc
                              Main Document    Page 3 of 3


Darryl Vance Angel
P.O. Box 898
Pikeville, TN 37367

Sandra Kay Angel
P.O. Box 898
Pikeville, TN 37367


Service was done on: January 31, 2019
                                        S/ Jerrold D. Farinash
                                          Jerrold D. Farinash
